IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-88,805-01 & -02 & -03 & -04


               EX PARTE ANTHONY SCOTT GARCIA CORRO, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. CR-4545-08-B(1) & CR-3481-09-B(1) & CR-4927-09-B(1) & CR-3695-07-B(1)
       IN THE 93RD JUDICIAL DISTRICT COURT FROM HIDALGO COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

manufacturing and delivery of a controlled substance and aggravated assault with serious bodily

injury and sentenced to ten years’ imprisonment in each count. Applicant was also convicted of

possession of a prohibited substance in a correctional facility and aggravated assault and sentenced

to eight years’ imprisonment in each count, with all sentences to run concurrent. Applicant did not

appeal his convictions.

       In four related grounds, Applicant alleges that his pleas were involuntary.
       On January 30, 2018, a timely order designating issues was signed by the trial court. The

habeas records were then properly forwarded to this Court pursuant to TEX . R. APP. P. 73.4 (b)(5),

but without the designated issues being resolved by the trial court.1 We remand these applications

to the 93rd Judicial District Court of Hidalgo County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 12, 2018
Do not publish




       1
         Under TEX . R. APP . P. 73.5, a trial court may request an extension of time to resolve
designated issues by filing a motion before the expiration of 180 days from the date of the receipt
of the application by the State.